FULL TEXT.
SULLIVAN, PJ.
_ This cause is here on error from the Municipal Court of the City of Cleveland, and upon a motion to dismiss the petition in error on the ground that there is no Bill of Exceptions, is first considered because the errors assigned are determinable only from the evidence in the court below, and we find, from an examination of the Bill, that numerous exceptions were filed thereto before the trial court, and that he examined the same and after his examination, pronounced in writing that in his judgment the exceptions were well taken.
There is only one conclusion that we can reach from this act of the trial court and that is that all the evidence in the case is not in the record and that status, in addition to the fact that the trial court does not certify as the authorities require, that the Bill of Exceptions contains all the evidence, forces us to but one conclusion and that is that the motion should be sustained and the petition in error dismissed.
Bills of Exceptions must be signed by the trial court within the proper time, and it must ■be certified that the Bill contains all the evidence.
In the present case, however, instead of the affirmative finding which is required by the court, and which was to appear in his certificate, there is disclosed a negative finding, to-■wit, that the Bill of Exceptions does not contain all the evidence, for there is no other significance than this to be placed upon what is written by the trial court, that the exceptions to the Bill of Exceptions are well taken.
Thus holding, the judgment of the lower court is hereby affirmed.
(Vickery and Levine, JJ., concur.)